Citation Nr: 1041721	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-38 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of groin 
trauma.

2.  Entitlement to service connection for a right wrist 
condition.

3.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to January 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge 
in a July 2010 Board hearing.  A transcript of that hearing is of 
record.

The  issue of entitlement to service connection for a left 
wrist condition has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it and it is referred to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for a right wrist 
disorder and sinusitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic residuals of a groin injury are not demonstrated to be 
etiologically related to service.  




CONCLUSION OF LAW

Chronic residuals of a groin injury were not incurred or 
aggravated in-service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2009) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in June 2007 of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  This 
correspondence also informed the Veteran of how disability 
ratings and effective dates are determined.  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order. 

Service Connection-Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also 
be warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

Service treatment records reveal that in April 2003, the Veteran 
reported to the health clinic after being kicked in the groin 
while playing basketball.  A treatment record dated two days 
later noted that the Veteran had been treated with ice and anti-
inflammatories and that his symptoms had resolved.  Treatment 
notes are otherwise silent as to any residual or continued pain 
in the groin related to his injury.  The Veteran's June 2005 
separation examination noted no testicular abnormalities.  In his 
June 2005 report of medical history for the purpose of 
separation, the Veteran reported that he was in good health, no 
testicular abnormalities were noted.  

The Veteran contends that he has experienced intermittent groin 
pain since service and that his groin pain and recently diagnosed 
hydroceles were related to an injury to the groin sustained in 
service.  See Hearing Transcript, pp. 6-7; May 2009 VA Medical 
Center Urology Note.  In support of the Veteran's claim is a 
statement from fellow sailor D.W. who stated that he was involved 
in the collision that injured the Veteran's groin during service.  
See July 2010 D.W. statement.

The Veteran was afforded a QTC examination in September 2008.  
The examiner provided a diagnosis of testalgia with tenderness of 
the left testicle and epididymis.  The examiner stated the 
Veteran's groin disorder was less likely than not related to his 
service as the Veteran's groin pain was noted as resolved and 
later examinations were normal.  

The evidence clearly shows an in-service injury as well as a 
present groin disorder.  Thus, in order to establish service 
connection, the evidence need only additionally establish a link 
between the Veteran's service and his present complaints.  The 
United States Court of Appeals for the Federal Circuit has held 
that a lay person can speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran may 
testify as to continued symptoms of groin pain since his injury 
in service, the credibility of his claim of chronic pain since 
the injury is severely damaged by the fact that his pain was 
documented as having resolved only one day after his injury.  
Further, his credibility is damaged by the fact that service 
treatment records show no complaints of groin pain after his 
injury and his separation reports are silent as to any residual 
groin pain.  

The evidence clearly shows an in-service injury to the groin and 
the presence of a current groin disorder, the Board finds, 
however, that record preponderates against finding competent and 
credible evidence of a link between the Veteran's present groin 
disorder and his service.  The record does not contain a single 
positive medical opinion linking either the Veteran's hydrocele 
or his groin pain to his injury in-service.  The QTC examiner 
specifically stated that it was less likely than not that the 
Veteran's injury was related to his present groin disorder.  This 
weighs against the Veteran's claim.  Further, while the service 
treatment records show an injury to the groin, all injury 
residuals were clinically found to have resolved by the Veteran's 
discharge.  

As the evidence fails to demonstrate a competent, credible link 
between the Veteran's service and his groin disorder, the claim 
of entitlement to service connection for residuals of groin 
trauma must be denied.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for residuals of groin trauma 
is denied.


REMAND

The Veteran contends that he currently has a right wrist 
condition and sinusitis which are related to service.  The Board 
finds that additional development is in order.

The service treatment records show that in March and December 
1999, the appellant was diagnosed with tendonitis of the wrist, 
and a wrist sprain.  In December 2001, he was treated for an 
upper respiratory infection.

In September 2008, the Veteran was afforded a QTC examination in 
order to determine the etiology of any right wrist and/or sinus 
disorder.  The examiner could not render an opinion as to the 
relationship between the Veteran's present wrist disorder and his 
in-service right wrist complaints without resorting to 
speculation because the wrist examination was normal except for 
symptoms consistent with an intra-articular ganglion.  The 
examiner further stated that he was unable to determine the 
etiology of the Veteran's claimed sinusitis because he found no 
pathology to render a pertinent diagnosis.  

A claimant must identify the benefit sought by describing the 
nature of the claimed disability.  See Ingram v. Nicholson, 21 
Vet. App. 232, 256 (2007).  This is accomplished by reference 
"to a body part or system that is disabled or by describing 
symptoms of the disability."  See Brokowski v. Shinseki, 23 Vet. 
App. 79, 86-87 (2009).  Significantly, the scope of a claim 
should be construed based on the reasonable expectations of a 
non-expert.  Cf.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
Therefore, if a Veteran claims service connection for a specific 
disorder, any disorder reasonably encompassed by his claim must 
be considered.  Id.  

In light of the Clemons doctrine the Board finds that the RO 
erroneously asked the QTC examiner to only consider whether or 
not the Veteran had sinusitis.  Instead, on remand, the examiner 
should be requested to determine whether the Veteran presently 
has any respiratory disorder which is etiologically related to 
service.  

Further, since his QTC examination, the Veteran has been 
diagnosed with sinusitis and recent VA medical center treatment 
notes suggest that the Veteran may have degenerative joint 
disease.  See May 12, 2009, VA Medical Center Treatment Note; May 
28, 2009 VA Medical Center Bone Scan.  As this evidence was not 
available to the QTC examiner, these medical findings must be 
considered before a decision may be made as to the etiology of 
the Veteran's right wrist and sinus conditions.  See 38 C.F.R. 
§ 3.326 (where there is a claim for disability compensation but 
medical evidence accompanying the claim is not adequate for 
rating purposes, a Department of Veterans Affairs examination 
will be authorized).  Additional examinations are in order.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate 
action to secure any and all pertinent 
records which have been identified but not 
previously secured for inclusion in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file.  If the AMC/RO cannot locate such 
records, the AMC/RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
AMC/RO must then: (a) notify the Veteran 
of the specific records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The Veteran 
must then be given an opportunity to 
respond.

2.  Thereafter, the AMC/RO should schedule 
the Veteran for a VA examination.  The 
claims folder and a copy of this REMAND 
are to be made available for the examiner 
to review.  In accordance with the latest 
AMIE worksheets for rating orthopedic, 
respiratory and disorders of the nose, 
sinus, larynx and pharynx, the examining 
physician is to provide a detailed review 
of the Veteran's pertinent medical 
history, current complaints, and the 
nature and etiology of any wrist disorder 
or sinus/respiratory disorder found.  The 
examiner must opine whether it is at least 
as likely as not that any diagnosed sinus, 
respiratory, or right wrist disorder is 
related to the appellant's active duty 
service.  A complete rationale for any 
opinions expressed must be provided.  The 
physician is requested to append a copy of 
his or her Curriculum Vitae to the 
examination report.

3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655.

4.  The AMC/RO must ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the AMC/RO must implement 
corrective procedures at once.

5.  After ensuring that the duty to assist 
has otherwise been fulfilled, the RO must 
readjudicate the remaining issues on 
appeal.  If any benefit is not granted, 
the Veteran and his representative must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


